One of the most important averments of the complainant's bill is that the lots in controversy were sold by J. E. Hughes to J. R. Barron, and this is one of the corner stones of complainant's cause of action. This allegation is strenuously denied by the respondent, and it is insisted by him that the lots were sold by J. E. Hughes to Mary Barron, and that a deed was executed to her in compliance with the contract of sale. For the establishment of this averment by the proof, complainant's case rests upon the testimony of Mary Barron and witness McLauchlin. The evidence upon this important feature of the case is, in some respects, in sharp conflict, and to discuss the same in detail would serve no useful purpose; that bearing upon this issue has been most carefully read, and re-read, and given very deliberate consideration.
We intend no detail criticism of the testimony of either of these witnesses. The former *Page 209 
testified a second time in the cause, and while her evidence tends to support the theory of complainant upon the issue, yet it is, to our minds, very uncertain and unsatisfactory. The testimony of witness McLauchlin would seem to indicate that some character of contract was entered into by the Florala Land Company and J. R. Barron. The witness seems to be under the impression that the land company made a deed direct to J. E. Hughes, and that J. R. Baron went into possession of the lots under a contract with the Florala Land Company — this in the year 1899.
We think it clearly appears from the testimony, however, that the sale by J. E. Hughes was not until October, 1900. No deed to the Florala Land Company, and no deed from said company to Hughes, or, in fact, any writing evidencing the transactions testified to by witness McLauchlin, were offered in evidence. The entire transaction is left in a state of doubt and uncertainty. On the other hand, J. E. Hughes is positive and emphatic to the effect that he made the trade for the sale of these lots to Mary Barron; that he executed no bond for title, but took her note therefor, amounting to $200; that this trade was in October, 1900, and that nothing was paid thereon until after the death of her husband in 1903, the purchase price being paid by the said Mary Barron, in person, with the exception of one payment of $10 made by her uncle for her — all of which transactions, with the dates thereof, were entered by him in his ledger.
The burden is upon the complainant to reasonably satisfy the judicial mind that the contract of sale was made by J. E. Hughes to J. R. Barron, as alleged in the bill. But after a careful examination of all the evidence bearing upon this issue we do not feel persuaded to that degree of satisfaction required, and it results that complainant has therefore failed to sustain the burden of proof cast upon her.
We are therefore of the opinion that the decree dismissing the bill may well be rested upon this finding of fact. Moreover, it appears that W. R. Reid, from whom the respondent purchased, was a bona fide purchaser, for value, without notice. His testimony tends to show that he purchased the property in good faith for a home, for value, and that he had no notice whatever of any claim of the complainant thereto. And, indeed, we do not find any very material conflict in his testimony in this respect.
As to whether or not respondent, H. A. Hughes, had notice of any equitable claim on the part of complainant, the evidence is in sharp conflict. But, whether he had such notice or not, if Reid, his vendor, was protected as a bona fide purchaser, for value, without notice, the respondent would be entitled to interpose that defense. Wilkinson v. Solomon, 83 Ala. 438,3 So. 705; 12 Michie Dig. 775.
It would appear, therefore, that the decree of the court below may also well be rested upon this ground. It results that the decree dismissing the bill will be here affirmed.
Affirmed.
ANDERSON, C. J., and McCLELLAN and SAYRE, JJ., concur.